DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
	Receipt is acknowledged of the request for continued examination, amendment and response filed 1/15/2021. Claims 1-3,6,10,11,14,16,17,20-26,37 and 38-42 are pending in the application. Claims 38-42 are withdrawn from consideration, being directed to a non-elected invention.  Claims 38-42 as currently presented, should appear with the status identifier (withdrawn).
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 was filed before close of prosecution in the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Claims 1-3,6,10,11,14,16,17,20-26,37 are rejected under 35 USC 103 as being unpatentable over Zhao  (CN1081333 (A)) cited by the applicant in an IDS filed 1/15/2021.(machine translation of description from ESPACENET attached)
	Regarding claims 1, 2, 6, 7, 10, 11, 12, 20, Zhao discloses a water-dispersible composition comprising a colloidal solution of solid particles in water, which is an aqueous solution [0004], made by a method as follows:
“Take natural β-carotene and add 0.1-3 times the surfactant, mix the two and grind it, grind for 20-180 minutes, grind while adding water or treat it with a homogenizer or colloid mill to make it uniform Solution.”

The above method is considered to produce a dispersion.

The surfactant is polysorbate 80 (Tween 80) [0006], and the solid particles are particles of water-insoluble carotenoid natural hydrophobic pigment, beta-carotene. The ratio of surfactant to beta-carotene is 1:10 to 3:1 which overlaps or encompasses the claimed ranges.
Regarding the limitation of pH in claims 1 and 20,  Zhao further discloses adding citric acid which is considered to produce a pH in the claimed range ([0004], working examples).
Regarding the limitation of particle size in the dispersion in claims 1, 3, 11, Zhao does not specifically disclose a particle size of the particles. Zhao however discloses a grinding time in the range of 20-180 minutes. It would have been obvious to one of ordinary skill in the art to select suitable grinding time to attain a desired particle size in a selected grinder to obtain a dispersion of desired particle size.

Regarding claim 21, Zhao discloses adding an antioxidant to the dispersion [0004].
Regarding claims 22 and 23, Zhao discloses a water dispersion of carotenoids with no added hydrocolloid [0004].
Regarding claim 24 and 26, the solid particles in Zhao do not contain fat.
Regarding claim 25, “solid particles” of beta-carotene in Zhao is considered to include crystals.
Regarding claim 37, Zhao discloses a beverage comprising beta-carotene dispersion with Tween 80, as claimed (working examples).
 Claims 1-3, 6, 10, 11, 14, 16, 17, 20-26, 37 are therefore prima facie obvious in view of the art.
Response to Arguments
Applicant’s arguments have been considered, and are persuasive. The previous rejection of claims under 35 USC 112 is therefore withdrawn. However, the claims as amended present new grounds for rejection as detailed in the current office action.

 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Subbalakshmi Prakash whose telephone number is (571)270-3685.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUBBALAKSHMI PRAKASH/Primary Examiner, Art Unit 1793